Citation Nr: 1605610	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  13-22 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability, to include degenerative disc and facet disease with neural foraminal stenosis of the lumbar spine.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel

INTRODUCTION

The Veteran had active duty service from February 1965 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a September 2015 Board hearing before the undersigned Veterans Law Judge (VLJ) in Waco, Texas.  A transcript of the hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Generally, in order to establish direct service connection, three elements must be established: a current disability, an in-service event and a nexus between the current disability and the in-service event.  The evidence of record contained a diagnosis of a current low back disability.  See, e.g., October 2012 VA Examination Report (noting a diagnosis of lumbar spine degenerative disc and facet disease with neural foraminal stenosis).

With respect to the second and third elements, the Veteran was afforded a VA examination in October 2012 and the examination report noted that the Veteran did "not recall when he started to have back pain, but states it started to get worse about 5-6 years ago."  A negative opinion was provided as to direct service connection.  The rationale provided referenced two in-service service treatment records (STRs) that referenced the Veteran's low back.  The Board notes that a June 7, 1965 STR noted lumbar pain and an impression of acute back strain and an August 9, 1966 STR noted low back pain, no trauma and low back sprain.  The rationale also referenced the Veteran's July 1967 separation examination report as being "negative for any spinal abnormalities and no complaints related to the spine."  The Board notes that the July 1967 separation examination report contained a normal clinical evaluation for the Veteran's spine.  On the accompanying report of medical history, the Veteran noted that his present health was good and denied having ever had or having now various medical conditions, to include swollen or painful joints and bone, joint, or other deformity, but no specific medical condition was listed for the Veteran's back and he therefore did not specifically deny back problems on this form.  The negative opinion's rationale also referenced private medical records from 2010 as "indicating complaints of low back pain for the past 15 years (which would be 1995, or 28 years after discharge)."  The Board notes that various private medical records dated in 2010 from Portland Family Medicine noted, under a heading of past medical history, back trouble since 1996.  The examiner's reference to 15 years appears to be in reference to a July 2010 private medical record from Dr. M.I., which noted low back pain starting 15 years ago.  The examiner stated that he "cannot establish chronicity" and that "[b]ased on the date available, it is this examiner's opinion that the current low back condition is less likely than not related to the two acute episodes of low back pain (strain) that are noted in the" STRs.

Subsequent to the October 2012 examination, the Veteran provided additional relevant lay testimony.  On his August 2013 VA Form 9, the Veteran discussed his July 1967 separation examination and stated that:

During my service exit exam I noted all items as normal as a result of the examiner stating that if I were to claim anything, I would be held in the service longer and I was ready to get out and agreed to check everything as normal even though I still had back issues.

The Board notes that on the report of medical history the Veteran only responded affirmatively to four items (mumps, asthma, hay fever and wearing glasses), which the medical professional's notation suggested were related to childhood (with the exception of hay fever that did not appear to be commented on).  On the Form 9, the Veteran also referenced the July 2010 private medical record from Dr. M.I. discussed above and stated that he told the doctor "that my back pain began around 15 years prior" and that "[s]ince the pain came and went, I refer[r]ed to this date as the start date as oppose[d] to when I was in the service because this is when the pain became more severe."  In addition, the Veteran testified at a September 2015 Board hearing about parachute jumps in service and specifically described in detail one jump where he injured his back as a result of a malfunction occurring and "hit[ting] the ground really faster and harder than -- than normal."  See September 2015 Board Hearing Transcript, pages 4-10.  The Board notes that the Veteran's DD 214s reflect that he was awarded the Parachutist Badge.  The Veteran also referenced in his testimony that he was dealing with back pain in service and that he "got tired of going to the doctor and tired of taking pain pills" and that he was "going to try and tough it and learn to live with the pain."  The Veteran also referenced that his back still bothered him after he got out of the service and that he tried to "[d]eal with it" and also indicated that his back bothered him after service and that "it became a little bit worse as time progressed."  The Veteran also stated, in response to a question from the VLJ referencing the July 2010 private medical record from Dr. M.I. that referenced the Veteran as having had back pain for only 15 years, that he had not had back pain for only that duration and that he "learned how to deal with it, the discomforts of my back...and it gradually got worse and worse."         

Upon review, the Board concludes that October 2012 examination and provided opinion are inadequate and remand is therefore required for an additional VA examination and opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  As discussed above, the provided rationale for the negative opinion relied on, in part, that the Veteran's separation examination was "negative for any spinal abnormalities and no complaints related to the spine," a July 2010 private medical record noting low back pain for the past 15 years and generally not being able to "establish chronicity."  Subsequent to the examination, the Veteran provided additional lay testimony explaining that on his separation report of medical history, even though he "still had back issues," he reported all items as normal because he was told if he reported anything he would be required to stay in the military longer and he was ready to get out.  See August 2013 VA Form 9.  In addition, the Veteran provided explanation regarding the notation in the July 2010 private medical record from Dr. M.I. that he had low back pain for 15 years, stating, essentially, that he had intermittent back pain since service and the 15 year reference was to when the pain became more severe.  See id.  Also, the Veteran provided testimony addressing chronicity, stating that he had back pain since service that gradually got worse over time.  See August 2013 VA Form 9, September 2015 Board Hearing Transcript.  Further, at the September 2015 Board hearing the Veteran provided testimony specifically describing one in-service parachute jump where he injured his back related to a malfunction.  The Board notes that the Veteran is competent to testify as to the circumstances surrounding the reported in-service parachute incident and as to having back pain in service and that that such pain continued since service.  Additionally, the Board finds the Veteran's statements to be credible.  As a result, in light of the competent and credible lay testimony from the Veteran obtained after the October 2012 examination, remand is required for a new VA examination and opinion, as detailed further in the remand directives below.

Also, additional records may be outstanding and while on remand effort must be undertaken to attempt to obtain such records.  Initially, all outstanding VA treatment records must be obtained (the most recent VA treatment records of record are from October 2012).  Evidence of record also indicated that the Veteran was in receipt of Social Security Administration (SSA) disability benefits.  For example, a March 2011 VA SSA Inquiry of record noted a disability onset date of November 1999 and a June 2011 VA document (titled VETSNET Compensation and Pension Award) noted that the Veteran was deemed disabled by the SSA in June 2011. VA has a duty to assist a Veteran in obtaining relevant and adequately identified records and as the evidence of record referenced the Veteran being in receipt of SSA disability benefits, any available SSA records concerning the Veteran's claim for disability benefits must be obtained on remand.  Finally, previously obtained were private medical records reflecting treatment for the Veteran's back from Portland Family Medicine and Dr. M.I.; such records dated to September 2010.  As such, while on remand, the Veteran must be given the opportunity to either provide any outstanding relevant private treatment records, to include from Portland Family Medicine or Dr. M.I., or complete a release for such providers; if any releases are returned, the AOJ must attempt to obtain the identified records.  See 38 C.F.R. § 3.159(e)(2) (2015).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he either provide any outstanding relevant private treatment records, to include from Portland Family Medicine or Dr. M.I., or completes a release for such providers; if any releases are returned, attempt to obtain the identified records.  If any records requested are not ultimately obtained, notify the Veteran pursuant to 38 C.F.R. § 3.159(e) (2015).  The Veteran must then be given an opportunity to respond

2.  Obtain any available SSA records concerning the Veteran's claim for disability benefits.  

3.  Obtain all outstanding VA treatment records (the most recent VA treatment records of record are from October 2012).

4.  After completion of the steps above, schedule the Veteran for a VA examination by a medical provider skilled in the diagnosis and treatment of back disorders with respect to his low back disability claim.  All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.

The claims file, to include a copy of this remand, must be made available to the examiner for review and the opinion must reflect that such a review was accomplished.

The examiner must provide an opinion addressing the following:  
Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any identified low back disability, to include degenerative disc and facet disease with neural foraminal stenosis of the lumbar spine, and/or scoliosis, present during the period on appeal (dating to approximately November 2010) had its clinical onset during active service or is related to any in-service disease, event, or injury.

While review of the entire claims file is required, attention is invited to June 7, 1965 and August 9, 1966 STRs referencing the Veteran's low back and noting pain.  Additional attention is invited to the Veteran's competent and credible testimony specifically describing in detail an in-service parachute jump where he injured his back as a result of a malfunction occurring and "hit[ting] the ground really faster and harder than -- than normal."  See September 2015 Board Hearing Transcript, pages 4-10.  Further attention is invited to the Veteran's competent and credible reports of having back pain in service and that such pain continued since service (discussed further in the body of the remand above).

The examiner must include the underlying reasons for any conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claim in light of all pertinent evidence and legal authority.  If the benefit sought remains denied, furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




